Exhibit 10.2

 

 [ex10-2img_001.jpg] 14269 N. 87th Street #205
Scotts date, AZ 85260

 

Golden Parachute Agreement

  

This Golden Parachute Agreement (the “Agreement”) is entered into as of even
date of the date of that certain Employment Agreement by and between Zoned
Properties, Inc., a Nevada corporation (the “Company”) and Bryan McLaren
(“Employee”), the Chief Executive Officer of the Company. This Agreement is
being entered into contemporaneously with the entry by the parties into that
certain Employment Agreement of the Company (the “Employment Agreement”) of even
date hereof (the “Effective Date”) to which Employment Agreement this Agreement
is attached as Exhibit A. Accordingly, any capitalized words or phrases
contained herein this Agreement that are not independently defined herein shall
be ascribed their meanings under the Employment Agreement.

  

Recitals

 

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel.
The Board recognizes that, as is the case with many publicly held corporations,
the possibility of a change in control may exist and that such possibility, and
the uncertainty and questions which it may raise among management, could result
in the departure or distraction of management personnel to the detriment of the
Company and its shareholders; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including Employee, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control of the Company; and

 

WHEREAS, in order to induce Employee to remain in the employ of the Company and
in consideration of Employee’s agreement set forth below, the Company agrees
that Employee shall receive the severance benefits set forth in this Agreement
in the event employment with the Company is terminated subsequent to a “change
in control of the Company” (as defined in Section 2 below) under the
circumstances described below. This Agreement is meant to constitute an integral
part of the Employment Agreement provided, however, that as to any provision
contained in this Agreement which conflicts with any provision of the Employment
Agreement, the provision of this Agreement shall control.

 

NOW THEREFORE, in consideration of Employee’s continued employment under the
Employment Agreement and the parties’ and the other good and valuable
consideration exchanged thereunder, the parties agree as follows:

 

1. Term of Agreement. This Agreement shall commence on Effective Date and shall
continue in effect through the Expiration Date, provided, however, that if a
change in control (as defined herein) of the Company shall have occurred during
the Term, this Agreement shall continue in effect for a period of 12 months
beyond the month in which such change in control occurred. Notwithstanding the
foregoing, and provided no change of control shall have occurred, this Agreement
shall automatically terminate upon the Expiration Date.

  

 

www.zonedproperties.com
877-360-8839

1

 

 

 [ex10-2img_001.jpg] 14269 N. 87th Street #205
Scotts date, AZ 85260

 

2. Change in Control. No benefits shall be payable under this Agreement unless
there shall have been a change in control of the Company, as set forth below.
For purposes of this Agreement, a “change in control of the Company” shall mean
a change of control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
the Company is in fact required to comply with that regulation, provided that,
without limitation, such a change in control shall be deemed to have occurred if
(A) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities; or (B)
during any period of two consecutive years (not including any period prior to
the execution of this Agreement), individuals who at the beginning of such
period constitute the Board and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clauses (A) or (D) of this Section) whose
election by the Board or nomination for election by the Company’s shareholder’s
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority; (C) the Company enters into an agreement, the
consummation of which would result in the occurrence of a change in control of
the Company; or (D) the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to it continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) of more than 50% of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after such
merger or consolidation, or the shareholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all the Company’s assets.

 

3. Termination Following Change in Control. If any of the events described in
Section 2 above constituting a change in control of the Company shall have
occurred, Employee shall be entitled to the benefits provided in Subsection
4(iii) below upon the subsequent termination of employment during the term of
this Agreement:

 

(i). Disability. If, as a result of Employee’s incapacity due to physical or
mental illness, Employee shall have been absent from the full-time performance
of duties with the Company for six (6) consecutive months, and within 30 days
after written notice of termination is given Employee shall not have returned to
the full-time performance of duties, Employee’s employment may be terminated for
“Disability” and subject to Section 4 below.

 

(ii). Cause. Termination by the Company of Employee’s employment for “Cause”
shall mean termination upon (a) the willful and continued failure to
substantially perform duties with the Company after a written demand for
substantial performance is delivered by the Board, which demand specifically
identifies the manner in which the Board believes that duties have not
substantially been performed, or (b) the willful engaging in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise.
For purposes of this Subsection, no act, or failure to act, on Employee’s part
shall be deemed “willful” unless done, or ignored, by Employee not in good faith
and without reasonable belief that action or omission was in the best interest
of the Company. Notwithstanding the foregoing, Employee shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
a copy of a resolution duly adopted by the affirmative and unanimous vote of the
entire membership of the Board (deemed to not include Employee should he be a
member of the Board as of such time) at a meeting of the Board called and held
for such purpose (after reasonable notice and an opportunity to be heard by the
Board), finding that in the good faith opinion of the Board Employee was
culpable of the misconduct or omission set forth above in clauses (a) or (b) of
this Subsection and specifying the particulars in detail.

  

 

www.zonedproperties.com
877-360-8839

2

 

 

 [ex10-2img_001.jpg] 14269 N. 87th Street #205
Scotts date, AZ 85260

 

(iii). Good Reason. Employee shall solely be entitled to terminate employment
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without express written consent, the occurrence after a change in control of the
Company of any of the following circumstances unless, such circumstances are
fully corrected prior to the Date of Termination specified in the Notice of
Termination, as defined in Subsections 3(v) and 3(iv), respectively, given in
respect of them:

 

(A) a material diminution in Employee’s authority, duties or responsibility from
those in effect immediately prior to the change in control of the Company;

 

(B) a material diminution in Employee’s base compensation;

 

(C) a material change in the geographic location at which Employee performs
Employee’s duties, provided, always that a material change shall be deemed
include a change in geographic location at which Employee performs Employee’s
duties as of the date of change in control of the Company by more than 25 miles

 

(D) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom Employee is required to report, including a requirement that
Employee report to a corporate officer or employee instead of reporting directly
to the Board

.

(E) A material diminution in the budget over which Employee retain authority.

 

(F) a material breach under any agreement with the Company to continue in effect
any bonus to which Employee was entitled, or any compensation plan in which
Employee participates immediately prior to the change in control of the Company
which is material to Employee’s total compensation, including but not limited to
any stock option or 401(k) plans or any substitute plans adopted prior to the
change of control in the Company, unless an equitable arrangement (embodied in
an ongoing substitute or alternative plan) has been made with respect to such
plan, or the failure by the Company to continue Employee’s participation in it
(or in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of
Employee’s participation relative to other participants, as existed at the time
of the change in control;

 

(G) a material breach under any agreement with the Company to provide Employee
benefits substantially similar to those enjoyed by Employee under any of the
Company’s life insurance, medical, health and accident, or disability plans in
which Employee was participating at the time of the change in control of the
Company, the failure to continue to provide Employee with a Corporation
automobile or allowance in lieu of it, if Employee was provided with such an
automobile or allowance in lieu of it at the time of the change of control of
the Company, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive Employee of any
material fringe benefit enjoyed by Employee at the time of the change in control
of the Company, or the failure by the Company to provide Employee with the
number of paid vacation days to which Employee is entitled on the basis of years
of service with the Company in accordance with the Company’s normal vacation
policy in effect at the time of the change in control of the Company;

 

Employee’s rights to terminate employment pursuant to this Subsection shall not
be affected by incapacity due to physical or mental illness. Employee’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason under this Agreement;
provided always, however, that Employee must nonetheless provide the Company
written notice of the existence of act, omission or condition constituting “Good
Reason” as set forth in this Subsection 3(iii) hereof within ninety (90) days of
the act, omission or condition. The Company shall have the opportunity to cure
such act, omission or condition by the date that is thirty (30) days after
Employee’s provision of such notice. In all events, Employee’s termination must
occur within twelve (12) months of the act, omission or condition constituting
Good Reason. In the event Employee delivers Notice of Termination based upon
circumstances set forth in this Section 3(iii) above which are fully corrected
prior to the Date of Termination set forth in Employee’s Notice of Termination,
such Notice of Termination shall be deemed withdrawn and of no further force or
effect.

  

 

www.zonedproperties.com
877-360-8839

3

 

 

 [ex10-2img_001.jpg] 14269 N. 87th Street #205
Scotts date, AZ 85260

 

(iv). Notice of Termination. Any purported termination of Employee’s employment
by the Company or by Employee shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 6 of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated.

 

(v). Date of Termination. “Date of Termination” shall mean (a) if Employee’s
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that Employee shall not have returned to the full-time
performance of Employee’s duties during such 30-day period), and (b) if
Employee’s employment is terminated pursuant to Subsection (ii) or (iii) above
or for any other reason (other than Disability), the date specified in the
Notice of Termination (which, in the case of a termination pursuant to
Subsection (ii) above shall not be less than 30 days, and in the case of a
termination pursuant to Subsection (iii) above shall not be less than 30 days,
respectively, from the date such Notice of Termination is given); provided that
if within 30 days after any Notice of Termination is given, or, if later, prior
to the Date of Termination (as determined without regard to this provision), the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (which is not
appealable or with respect to which the time for appeal has expired and no
appeal has been perfected); provided further that the Date of Termination shall
be extended by a notice of dispute only if such notice is given in good faith
and the party giving such notice pursues the resolution of such dispute with
reasonable diligence. Notwithstanding the pendency of any such dispute, the
Company will continue to pay Employee his full compensation in effect when the
notice giving rise to the dispute was given (including, but not limited to, base
salary) and continue as a participant in all compensation, benefit and insurance
plans in which Employee was participating when the notice giving rise to the
dispute was given, until the dispute is finally resolved in accordance with this
Subsection. Amounts paid under this Subsection are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement except to the extent otherwise provided
in subsection 4(iv).

 

4. Compensation Upon Termination or During Disability. Following a change in
control of the Company, as defined by Section 2, upon termination of employment
or during a period of Disability Employee shall be entitled to the following
benefits:

 

(i). During any period that Employee fails to perform his full-time duties with
the Company as a result of incapacity due to physical or mental illness,
Employee shall continue to receive his base salary at the rate in effect at the
commencement of any such period, together with all amounts payable to Employee
under any compensation plan of the Company during such period, until this
Agreement is terminated pursuant to Section 3(i) above. Thereafter, or in the
event Employee’s employment shall be terminated by reason of Employee’s death,
Employee’s benefits shall be determined under the Company’s retirement,
insurance and other compensation programs then in effect in accordance with the
terms of such programs.

  

 

www.zonedproperties.com
877-360-8839

4

 

 

 [ex10-2img_001.jpg] 14269 N. 87th Street #205
Scotts date, AZ 85260

 

(ii). If Employee’s employment shall be terminated by the Company for Cause or
by Employee other than for Good Reason, Disability, Death or Retirement, the
Company shall pay Employee Employee’s full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts and benefits to which Employee is entitled under any
compensation plan of the Company at the time such payments are due, and the
Company shall have no further obligations to Employee under this Agreement.

 

(iii). If employment by the Company shall be terminated (a) by the Company other
than for Cause, Death or Disability or (b) by Employee for Good Reason, Employee
shall be entitled to benefits provided below:

 

(A). The Company shall pay Employee Employee’s full base salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts and benefits to which Employee is entitled under any
compensation plan of the Company.

 

(B). In lieu of any further salary payments to Employee for periods subsequent
to the Date of Termination, the Company shall pay as severance pay to Employee a
lump sum severance payment (together with the payments provided in paragraphs C
and D, below, the “Severance Payments”) equal to five (5) times the sum of
Employee’s annual base salary in effect immediately prior to the occurrence of
the circumstance giving rise to the Notice of Termination given in respect of
them.

 

(C). The Company shall pay to Employee any deferred compensation, including, but
not limited to deferred bonuses, allocated or credited to Employee or Employee’s
account as of the Date of Termination.

 

(D). In lieu of shares of common stock of the Company (the “Company’s Shares”)
issuable upon exercise of outstanding options (“Options”), if any, granted to
Employee under the Company’s Stock Option Plans (which Options shall be
cancelled upon the making of the payment referred to below) Employee shall
receive an amount in cash equal to the product of (i) the excess of the closing
price of the Company’s Shares as reported on or nearest the Date of Termination
(or, if not so reported, on the basis of the average of the lowest asked and
highest bid prices on or nearest the Date of Termination), over the per share
exercise price of each Option held by Employee (whether or not then fully
exercisable) plus the amount of any applicable cash appreciation rights, times
(ii) the number of the Company’s Shares covered by each such Option.

 

(E). The Company shall also pay to Employee all legal fees and expenses incurred
by Employee as a result of such termination including all such fees and expenses
incurred by Employee as a result of such termination (including all such fees
and expenses, if any, incurred in contesting or disputing any such termination
or in seeking to obtain or enforce any right or benefit provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”) to any payment or benefit provided under this
Agreement).

 

(F). The payments provided for in paragraphs (B), (C), and (D) above, shall be
made no later than the fifth day following the Date of Termination, provided,
however, that if the amounts of such payments cannot be finally determined on or
before such day, the Company shall pay to Employee on such day an estimate, as
determined in good faith by the Company, of the minimum amount of such payments
and shall pay the remainder of such payments (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code) as soon as the amount can be
determined but in no event later than the 30th day after the Date of
Termination. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to Employee payable on the fifth day after demand by the
Company (together with interest at the rate provided in Section 1274(b)(2)(B) of
the Code).

  

 

www.zonedproperties.com
877-360-8839

5

 

 

 [ex10-2img_001.jpg] 14269 N. 87th Street #205
Scotts date, AZ 85260

 

(iv). In the event that Employee is a “disqualified individual” within the
meaning of Section 280G of the Code, the parties expressly agree that the
payments described in this Section 4 and all other payments to Employee under
any other agreements or arrangements with any persons which constitute
“parachute payments” within the meaning of Section 280G of the Code are
collectively subject to an overall maximum limit. Such maximum limit shall be $1
less than the aggregate amount which would otherwise cause any such payments to
be considered a “parachute payment” within the meaning of Section 280G of the
Code, as determined by the Company. Accordingly, to the extent that such
payments would be considered a “parachute payment” with respect to Employee,
then the portions of such payments shall be reduced or eliminated in the
following order until the remaining change of control termination payments with
respect to Employee is within the maximum described in this subsection (iv):

 

(A) First, any cash payment to Employee;

 

(B) Second, any change of control termination payments not described herein; and

 

(C) Third, any forgiveness of indebtedness of Employee’s to the Company.

 

(v). Employee shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned by Employee as the result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by Employee to the Company, or otherwise except as specifically
provided in this Section 4.

 

(vi). In addition to all other amounts payable to Employee under this Section 4,
Employee shall be entitled to receive all benefits payable to Employee under any
Company 401(k) plan and any other plan or agreement relating to retirement
benefits.

 

5. Successors; Binding Agreement.

 

(i). The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle
Employee to compensation from the Company in the same amount and on the same
terms as Employee would be entitled to under this Agreement if Employee
terminates Employee’s employment for Good Reason following a change in control
of the Company, except that for purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Corporation” shall mean the Company as
defined above and any successor to its business and/or assets as which assumes
and agrees to perform this Agreement by operation of law, or otherwise.

 

(ii). This Agreement shall inure to the benefit of and be enforceable by
Employee’s personal or legal representatives, executors, administrators, heirs,
distributes, and legatees. If Employee should die while any amount would still
be payable to Employee if Employee had continued to live, all such amounts,
unless otherwise provided in this Agreement, shall be paid in accordance with
the terms of this Agreement to Employee’s beneficiary or other designee or, if
there is no such designee, to Employee’s estate.

  

6. Notice. For the purpose of this Agreement, all notices and other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance with this Agreement, except that notice of change of address shall be
effective only upon receipt.

 

 

www.zonedproperties.com
877-360-8839

6

 

 

 [ex10-2img_001.jpg] 14269 N. 87th Street #205
Scotts date, AZ 85260

  

7. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and such officer as may be specifically designated by the
Board. No waiver by either party to this Agreement at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter of this Agreement have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Arizona. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for shall be paid net of any applicable
withholding or deduction required under federal, state or local law. The
obligations of the Company under Section 4 shall survive the expiration of the
term of this Agreement.

 

8. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

9. Entire Agreement. This Agreement sets forth the entire understanding of the
parties with respect to its subject matter and supersedes all prior written or
oral agreements or understandings with respect to such subject matter.

 

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Arizona without regard to conflicts of
laws principles thereof and all questions concerning the validity and
construction hereof shall be determined in accordance with the laws of said
state.

 

11. Dispute Resolution Process. This Section 11 shall govern any dispute,
controversy, or claim related to, connected with, or arising out of this
Agreement, including any question regarding its existence, validity, or
termination, as well as any challenge to the tribunal’s jurisdiction. If such a
dispute arises, and if the dispute cannot be settled through direct discussions,
the parties agree to endeavor first to settle the dispute by mediation upon
terms agreed upon by the parties. If the parties cannot agree on mediation
terms, then the mediation shall be administered by the American Arbitration
Association under its Commercial Mediation Procedures before resorting to
arbitration. If a party fails to respond to a written request for mediation
within 30 days after service or fails to participate in any scheduled mediation
conference, that party shall be deemed to have waived its right to mediate the
issues in dispute. If the mediation does not result in settlement of the dispute
within 30 days after the initial mediation conference, or if a party has waived
its right to mediate any issues in dispute, then any unresolved controversy or
claim arising out of or relating to this contract, or breach thereof, shall be
settled by arbitration administered by the American Arbitration Association in
accordance with its Commercial Arbitration Rules, except as may be otherwise
provided herein, and judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. Except as otherwise
specifically limited in this Agreement, the arbitral tribunal shall have the
power to grant any remedy or relief that it deems appropriate, whether
provisional or final, including conservatory relief and injunctive relief, and
any such measures ordered by the arbitral tribunal may, to the extent permitted
by applicable law, be deemed to be a final award on the subject matter of the
measures and shall be enforceable as such.”

 

Claims shall be heard by a single arbitrator. If the parties are unable to agree
upon the selection of an arbitrator, the arbitrator shall be selected in
accordance with the American Arbitration Association rules. The place of
arbitration shall be Maricopa County, Arizona. The arbitration shall be governed
by the laws of the State of Arizona. Hearings will take place pursuant to the
standard procedures of the Commercial Arbitration Rules that contemplate in
person hearings. The successful party shall be awarded the cost of the
arbitration proceeding and any proceeding in court to confirm or to vacate any
arbitration award, as applicable (including, without limitation, reasonable
attorneys’ fees and costs), as determined by the arbitrators. It is specifically
understood and agreed that any party may enforce any award rendered pursuant to
the arbitration provisions of this Section 11 by bringing suit in any court of
competent jurisdiction. The parties agree that the arbitrator shall have
authority to grant injunctive or other forms of equitable relief to any party.
This Section 11 shall survive the termination or cancellation of this Agreement.
Except as may be required by law, neither a party nor an arbitrator may disclose
the existence, content, or results of any arbitration hereunder without the
prior written consent of both parties. The parties agree that failure or refusal
of a party to pay its required share of the deposits for arbitrator compensation
or administrative charges shall constitute a waiver by that party to present
evidence or cross-examine witness. In such event, the other party shall be
required to present evidence and legal argument as the arbitrator(s) may require
for the making of an award. Such waiver shall not allow for a default judgment
against the non-paying party in the absence of evidence presented as provided
for above.

 

12. Attorneys’ Fees and Costs. If any action is brought to enforce this
Agreement or to collect damages as a result of a breach of any of its
provisions, the prevailing party shall also be entitled to collect its
reasonable attorneys’ fees and costs incurred in such action from the
non-prevailing party, which costs can include the reasonable costs of
investigation, expert witnesses and the costs in enforcing or collecting any
judgment rendered, all as determined and awarded by the court.

 

13. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original but both of which together shall constitute
one and the same agreement.

  

 

www.zonedproperties.com
877-360-8839

7

 

 

 [ex10-2img_001.jpg] 14269 N. 87th Street #205
Scotts date, AZ 85260

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
the day and year first above written.

  

Employer:   Employee:         Zoned Properties, Inc.             By /s/ Bryan
McLaren   /s/ Bryan McLaren   Bryan McLaren   Bryan McLaren   Chairman of the
Board   Chief Executive Officer

  

 

www.zonedproperties.com
877-360-8839

8

 